In an action, inter alia, for *839specific performance of a contract for the sale of real property, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Robbins, J.), dated April 10, 2006, as, after a nonjury trial, awarded the plaintiffs specific performance of the contract.
Ordered that the order is affirmed, with costs.
In reviewing a determination made after a nonjury trial, the power of the Appellate Division is as broad as that of the trial court, and this Court may render the judgment it finds warranted by the facts, taking into account that in a close case the trial judge had the advantage of seeing the witnesses (see Northern Westchester Professional Park Assoc. v Town of Bed-ford, 60 NY2d 492, 499 [1983]). We decline to disturb the Supreme Court’s determination. The trial evidence established that the plaintiff was ready, willing, and able to perform his obligations under the contract (see Goldstein v Held, 37 AD3d 657 [2007]; Roland v Benson, 30 AD3d 398 [2006]), and that he did not repudiate the contract (cf. G.G.F. Props. v Yu Mi Hong, 284 AD2d 427 [2001]). Rivera, J.P., Florio, Dillon and Carni, JJ., concur.